ORDER DENYING APPEAL
The appeal in the above-entitled matter, filed on the 2nd day of September, 1980 having been received and considered by the Acting Chief Justice pursuant to 7 N.T.C. Section 451, the Court finds:
The final judgment was entered on June 27, 1980 by the Honorable Harry Brown of Window Rock District Court.
The motion to correct errors, notice of appeal and the motion for a stay of execution were filed in the Window Rock District Court on September 2, 1980, approximately sixty-six (66) days after the final judgment contrary to Rule 2 (c) of the Rules of Appellate Procedure.
The issues raised by the appellants appear to be relevant and sound issues for the Court of Appeals, however, due to the untimely filing of this appeal, the Court of Appeals lacks jurisdiction.
IT IS THEREFORE ORDERED that the appeal in the above matter is hereby DISMISSED.
IT IS ALSO ORDERED that the stay of execution ordered by Honorable Chief Justice on February 18, 1980 is HEREBY VACATED.